      CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 JOSEPH ANTHONY FAVORS,                             Civil No. 19-2094 (JRT/HB)

                                  Plaintiff,

 v.

 TONY LOUREY, EMILY JOHNSON PIPER,
 LUCINDA JESSON, DENNIS BENSON,                MEMORANDUM OPINION AND ORDER
 JULIANNA L. BEAVENS, SCOTT                    ADOPTING IN PART THE REPORT AND
 HALVERSON, JAMES BACKSTROM, KEITH                RECOMMENDATION OF THE
 ELLISON, MARK DAYTON, TIM WALTZ,                     MAGISTRATE JUDGE
 KEVIN MOSER, PETER PUFFER, JEANNINE
 HEBERT, BRYAN LAKE, (SOMEBODY)
 UJIFUSA, (SOMEBODY) DONNAY, THE
 STATE OF MINNESOTA, NANCY
 JOHNSTON, JODY HARPSTEAD, in their
 Individual and Official Capacities and
 their successors in interest.
                                Defendants.



      Joseph Anthony Favors, St Peter Regional Treatment Center, 100 Freeman
      Drive, St. Peter, MN 56082, pro se.

      Brandon L. Boese & Nicholas Walker Anderson, OFFICE OF THE MINNESOTA
      ATTORNEY GENERAL, 445 Minnesota Street, Suite 1100, St. Paul, MN
      55101, Anna Light & Helen R. Brosnahan, DAKOTA COUNTY ATTORNEY’S
      OFFICE, 1560 Highway 55, Hasting, MN 55033, for Defendants.



      Plaintiff Joseph Anthony Favors objects to the Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ Renewed Motion to Dismiss
      CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 2 of 7




be granted without prejudice and, instead, requests that he be referred to the Pro Se

Project and given an opportunity to amend his complaint.

       On de novo review, the Court will sustain Favors’s objection and grant his request

for referral to the Federal Bar Association’s Pro Se Project and for leave to amend. The

Court notes that a referral to the Pro Se Project does not guarantee that the Defendant

will receive legal assistance from the Project and if the Defendant’s Complaint continues

to be incompliant with Rule 8, the Court is unlikely to grant additional leave. Accordingly,

the Court will overrule the Magistrate Judge’s R&R to the extent it recommends dismissal

of Favors’s complaint without prejudice.

                                          BACKGROUND

       Favors brought this action against Defendants alleging various violations of federal

and state law, including 42 U.S.C. § 1983, relating to his commitment in the Minnesota

Sex Offender Program (“MSOP”). (See generally, Compl., Aug. 2, 2019, Docket No. 1.).

Defendants subsequently filed a Motion to Dismiss under Rule 12(b)(1) and 12(b)(6).

(Mot. to Dismiss, Nov. 22, 2019, 2020, Docket No. 19.)

       On December 5, 2020, Favors filed with the court a letter requesting that the

Magistrate Judge recommend him to the Pro Se Project of the Minnesota Chapter of the

Federal Bar Association (the “Project”) so that he could obtain an advisory attorney to

assist him with his case. (Pls.’ Letter at 1, Dec. 5, 2020, Docket No. 33.) Favors noted that




                                             -2-
      CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 3 of 7




an attorney had agreed to assist him if requested by the Project or by the court. (Id. at

2.)

       On December 13, 2020, the Magistrate Judge denied without prejudice Favors’s

request for appointment of an attorney. (Order at 1, Dec. 13, 2019, Docket No. 34.) The

Magistrate Judge found that this case did not warrant the Court’s exercise of a

discretionary authority because Favors had demonstrated an ability to proceed in pro se

litigation in prior cases as well as in the present action. (Id. at 1–2.)

       On January 2, 2020, Defendants filed a renewed motion to dismiss (Docket No. 36.)

following the timely amendment of Favors’ complaint (Docket No. 35). The Magistrate

Judge then issued a R&R on Defendants’ Renewed Motion, recommending that the Court

dismiss Favors’s claims because his complaint failed to comply with Federal Rule of Civil

Procedure 8’s mandate that the complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” (R&R at 2, Mar. 2, 2020, Docket No.

48.) The R&R noted that Favors’ 57-page complaint included unnecessary citations and

lengthy quotations, and that “Favors need only explain why the Court has jurisdiction,

what he believes has happened to him, and why he is entitled to relief.” (Id. at 4.)

       The Magistrate Judge declined to recommend that Favors be afforded an

additional opportunity to amend his complaint because (1) Favors had already been

afforded such leave, and (2) Favors had previously filed complaints in this District in at




                                              -3-
             CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 4 of 7




least 10 cases, several of which were dismissed for similar pleading deficiencies. (Id. at

6.).

             On March 16, 2020, Favors filed a Motion for Leave to Amend and for Legal

Assistance from the Pro Se Project, which the Court will construe as an objection to the

R&R. (Mot. for Leave to Amend, Mar. 16, 2020, Docket No. 51.).



                                                DISCUSSION

       I.       STANDARD OF REVIEW

             Under 28 U.S.C. § 636(b)(1)(C) and D. Minn. LR 72.1(b), a party may seek review of

a Magistrate Judge’s R&R on a dispositive motion by objecting within fourteen days of

being served with a copy of the recommendation. Upon review, the district court judge

must “determine de novo any part of the magistrate judge's disposition that has been

properly objected to.” D. Minn. LR 72.1(b). The Court may then accept, reject, or modify

the recommended disposition. Id.

       II.      FAVORS’S OBJECTIONS

             Favors argues the Magistrate Judge erred by failing to refer his case to the Pro Se

Project and by denying him additional leave to amend. Favors points out that similar

cases have been referred to the Pro Se Project. (See, e.g., ECF No. 18-cv-3447, Garry v.

Johnston, et. al., Letter Referring Litigant, Jan. 4, 2019, Docket No. 7.)




                                                 -4-
      CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 5 of 7




       In civil rights matters, courts have discretionary authority pursuant to 28 U.S.C. §

1915 to request counsel for a pro se party. Henderson v. Minn., 19-cv-135 (MJD/ECW),

2019 WL 2223950, at *2 (D. Minn. May 23, 2019), citing Mosby v. Mabry, 697 F.2d 213,

214 (8th Cir. 1982). In determining whether to exercise that discretion, the factors a court

should consider include “the factual complexity of the issues, the ability of the indigent

person to investigate the facts, the existence of conflicting testimony, the ability of the

indigent person to present the claims, and the complexity of the legal arguments.”

Henderson, 2019 WL 2223950, at *2, citing Phillips v. Jasper County Jail, 437 F.3d 791, 794

(8th Cir. 2006).

       The Magistrate Judge initially denied Favors’s request that the Court refer him to

an advisory attorney through the Pro Se Project, claiming Favors had proven his ability to

conduct litigation on his own, without counsel, in previous actions as well as the current

action. The Magistrate Judge noted that referral to the Pro Se Project was unwarranted

because “Favors’s filings to date demonstrate his ability to articulate his position to the

Court and a basic understanding of legal procedure.” (Order at 2.)

       Later, in its R&R, the Magistrate Judge declined to recommend that Favors be

afforded leave to amend his complaint because (1) he had already utilized an opportunity

to amend his complaint and failed on that occasion to correct the deficiencies, and (2) he

had filed similarly deficient complaints in prior actions.




                                             -5-
      CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 6 of 7




       It appears the Magistrate Judge cited the same evidence of Favors’s pro se

litigation experience to conclude, on different occasions, that Favors is both too capable

to be referred to the Pro Se Project, but also incapable of meeting basic pleading

requirements. The Court finds it difficult to reconcile these conclusions regarding Favors’s

ability to proceed in litigation pro se.

       It seems clear, from both this action and Favors’s prior insufficient pleadings, that

“the ability of the indigent person to present the claims” alone weighs heavily in favor of

Favors being referred to the Pro Se Project. Henderson, 2019 WL 2223950, at *2 (internal

citation omitted). And although it creates no obligation on the Magistrate Judge or the

Court to rule in a similar manner, it is true that comparable cases have been referred to

the Pro Se Project. 1

       Accordingly, on de novo review, the Court will sustain Favors’s Objection to the

extent he seeks leave to amend his deficient complaint, and will refer Favors to the Pro

Se Project so that he may seek assistance of a volunteer attorney to help him adequately

address the deficiencies in his complaint. The Court notes that it is only referring Favors




1 See Zelenak v. Larson, No. 15–cv–3315 (PJS/TNL), 2016 WL 6584926, at *4 (D. Minn. Oct. 6,
2016) (“[B]ecause it appears that Plaintiff may not be able to cure all of the shortcomings of her
current pleading [over 500 page-long complaint] without legal assistance, the Court will also refer
Plaintiff to the FBA's Pro Se Project.”); Gary v. Johnston, No. 18-cv-3447 (WMW/TNL), 2019 WL
1746316, at *2 (D. Minn. Apr. 18, 2019) (granting plaintiff in a similar case an extension of time
to file his complaint to allow him to confer with the Pro Se Project); Spotswood v. Wash. Cty.,
Minn., No. 19-cv-1331 (MJD/ECW), 2020 WL 133323, at *7 (D. Minn. Jan. 13, 2020) (granting
plaintiff’s motion for referral to Pro Se Project and allowing plaintiff to file a second amended
complaint).

                                               -6-
      CASE 0:19-cv-02094-JRT-TNL Document 59 Filed 08/25/20 Page 7 of 7




to the Pro Se Project to seek assistance, not guaranteeing such assistance will be given. If

the Project does not provide assistance and/or if Favors’s Second Amended Complaint

continues to be incompliant with the Federal Rules, the Court is unlikely to grant Favors’s

additional leave to amend.



                                             ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Favors’s Motion for Leave to Amend and Legal Assistance from the FBA, which
          the Court reads as an Objection to the R&R, [Docket No. 51] is SUSTAINED.
          Favors case will be referred by separate correspondence issued by the
          Magistrate Judge to the Pro Se Project.

       2. The Magistrate Judge’s Mar. 2, 2020 Report and Recommendation [Docket No.
          48] is ADOPTED in part as follows:
             a. The R&R is adopted to the extent that it recommended that the Court
                  find that Favors’ Amended Complaint failed to comply with Rule 8(a)(2);
             b. The R&R is not adopted to the extent that it recommended dismissal
                  without prejudice. The Court will grant Favors thirty days from the date
                  that the Magistrate Judge issues the referral letter to Pro Se Project for
                  Favors to amend his complaint.




DATED: August 25, 2020                            ______                     ______
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                            -7-
